Name: 2008/573/EC: Council Decision of 8Ã July 2008 appointing a Latvian member and a Latvian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  Europe;  EU institutions and European civil service
 Date Published: 2008-07-11

 11.7.2008 EN Official Journal of the European Union L 183/36 COUNCIL DECISION of 8 July 2008 appointing a Latvian member and a Latvian alternate member of the Committee of the Regions (2008/573/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Latvian Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A seat of a member has become vacant following the expiry of the mandate of Mr Edgars ZALÃNS. A seat of an alternate member becomes vacant following the appointment of Ms Indra RASSA as a member of the Committee of the Regions, HAS DECIDED AS FOLLOWS: Article 1 The following persons are hereby appointed to the Committee of the Regions for the remainder of the term of office, which runs until 25 January 2010: (a) as a member:  Ms Indra RASSA, Chairwoman of Saldus District Municipality and Chairwoman of NÃ «grandes Local Municipality, and (b) as an alternate member:  Mr Janis RAÃ Ã EVSKIS, Chairman of JÃ kabpils District Municipality and Chairman of Saukas Local Municipality. Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 8 July 2008. For the Council The President C. LAGARDE (1) OJ L 56, 25.2.2006, p. 75.